
	
		III
		112th CONGRESS
		1st Session
		S. RES. 112
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Casey (for himself
			 and Mr. Toomey) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 30, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Pennsylvania State
		  University IFC/Panhellenic Dance Marathon (THON) on its continued
		  success in support of the Four Diamonds Fund at Penn State Hershey Children's
		  Hospital.
	
	
		Whereas the Pennsylvania State IFC/Panhellenic Dance
			 Marathon (referred to in this preamble as THON) is the largest
			 student-run philanthropy in the world, with 700 dancers, more than 300
			 supporting organizations, and more than 15,000 volunteers involved in the
			 annual event;
		Whereas student volunteers at the Pennsylvania State
			 University annually collect money and dance for 46 hours straight at the Bryce
			 Jordan Center for THON, bringing energy and excitement to campus for a mission
			 to conquer cancer and awareness about the disease to thousands of
			 individuals;
		Whereas all THON activities support the mission of the
			 Four Diamonds Fund at Penn State Hershey Children's Hospital, which provides
			 financial and emotional support to pediatric cancer patients and their families
			 and funds cancer research;
		Whereas each year, THON is the single largest donor to the
			 Four Diamonds Fund at Penn State Hershey Children's Hospital, having raised
			 more than $69,000,000 since 1977, when the 2 organizations first became
			 affiliated;
		Whereas in 2011, THON set a new fundraising record of
			 $9,563,016.09, besting the previous record of $7,838,054.36, which was set in
			 2010;
		Whereas THON has helped more than 2,000 families through
			 the Four Diamonds Fund, is currently helping to build a new Pediatric Cancer
			 Pavilion at Penn State Hershey Children's Hospital, and has helped support
			 pediatric cancer research that has caused some pediatric cancer survival rates
			 to increase to nearly 90 percent; and
		Whereas THON has inspired similar events and organizations
			 across the United States, including at high schools and institutions of higher
			 education, and continues to encourage students across the United States to
			 volunteer and stay involved in great charitable causes in their community: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Pennsylvania State University IFC/Panhellenic Dance Marathon
			 (THON) on its continued success in support of the Four Diamonds
			 Fund at Penn State Hershey Children's Hospital; and
			(2)commends the
			 Pennsylvania State University students, volunteers, and supporting
			 organizations for their hard work putting together another recordbreaking
			 THON.
			
